Appeal from order, Supreme Court, Bronx County (Betty *162Owen Stinson, J.), entered September 22, 2004, which denied plaintiffs’ motion for leave to serve an amended summons and complaint adding party defendants, and granted defendant’s cross motion for summary judgment on default, unanimously dismissed, without costs.
The motion court’s refusal to consider plaintiffs’ opposition to defendant’s cross motion effectively constituted a granting of the cross motion on default, and the appeal must be dismissed (CPLR 5511; see Matter of Aetna Cas. & Sur. Co. v Serrano, 181 AD2d 731 [1992]). Plaintiffs must move to vacate the default to obtain the review they seek. We note that plaintiffs do not make any arguments relating to the denial of their motion to amend. Concur—Mazzarelli, J.P., Marlow, Williams, Sweeny and Malone, JJ.